                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

MICHAEL KOVACH,               )
                              )
          Plaintiff,          )
                              )
      vs.                     )                   Case No. 4:18 CV 1909 RWS
                              )
SCF LEWIS AND CLARK FLEETING, )
INC., et al.,                 )
                              )
          Defendants.         )

                       MEMORANDUM AND ORDER

      Plaintiff having failed to file a timely response to the Memorandum and

Order to Show Cause dated March 13, 2019 or any objection to the motion to

withdraw,

      IT IS HEREBY ORDERED that the motion to withdraw [13] is

granted, and plaintiff is deemed to be proceeding pro se. The Clerk of Court

shall list both addresses contained in the affidavit of service [15] on the docket

sheet as plaintiff’s addresses of record.




                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this 25th day of March, 2019.
